DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, 13-17, and 19-20 are currently pending.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination (RCE) under 37 CFR 1.114 filed on 04-27-2022.
The following action is a first action on the merits in an RCE.

Response to Amendment
The amendments submitted 04-27-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



CLAIM 1 IS REJECTED under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Claim 1 includes limitations that recite an abstract idea (emphasized below in bold text) and will be used for the remainder of the 101 rejection.

Claim 1 Recites:
(Currently Amended) A system, comprising:
an input interface configured to receive sensor-collected data of a vehicle in a group of vehicles, wherein the data include speed data and lane change frequency data, wherein the speed data is associated with a plurality of route segments, and wherein the lane change frequency data is associated with the plurality of route segments; and
a processor configured to:
determine a route segment safety score for each of the plurality of route segments based on a speed distribution and a lane change frequency of the vehicle,
comprising of:
for each route segment of the plurality of route segments:
determine the speed distribution of vehicles in the group of vehicles based on the received speed data, wherein the speed distribution includes (i) speeds of vehicles in a first sub-group of vehicles travelling through a first location in a route segment and (ii) speeds of vehicles in a second sub-group of vehicles travelling through a second location in the route segment, wherein the determining of the speed distribution comprises:
based on the received speed data, determine a standard deviation of speed distribution based on a range of the speed distribution for each route segment; and
determine the lane change frequency for each route segment based on the lane change frequency data; and
determine a route segment safety score for each route segment based on a Application Serial No. 16/693,102 Attorney Docket No. DRIVP069C12combination of the lane change frequency for each route segment and the standard deviation of the speed distribution for each route segment;
determine a recommended route based on the determined route segment safety scores; and
output the recommended route for a driver of the vehicle to drive.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers a performance within the limitation in the human mind. For example, “determining” in the context of this claim encompasses a person (driver, navigator, passenger, etc.) looking at data collected and forming a simple judgement, specifically, storing a particular rule for a certain situation is essentially the same as a human mind performing an observation or evaluation of data. For example: determining a local residential segment with minimal traffic, low posted speed limits, and single lane traffic being safer than a highway/interstate with high traffic volume, high posted speed limits, and multi-lane traffic; or determining a rural route with poor lighting and high wild life populations is less safe at night than during day-light hours; or driving slowly on a highway impedes traffic and causes accidents vs. routes involving local streets wherein driving at lower speeds does not impede traffic/increase risk.
Further, “determine the speed distribution of vehicles in the group of vehicles based on the received speed data, determine a standard deviation of speed distribution based on a range of the speed distribution for each route segment, determine the lane change frequency for each route segment based on the lane change frequency data, determine a route segment safety score for each route segment based on a  combination of the lane change frequency for each route segment and the standard deviation of the speed distribution for each route segment, and determine a recommended route based on the determined route segment safety scores”, are all observational limitations that are within the limitations of the human mind. Manipulating collected data (the acquisition and analysis of data), especially as drafted, is well within the limitations of the human mind. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

Claim 1 Recites:
(Currently Amended) A system, comprising:
an input interface configured to receive sensor-collected data of a vehicle in a group of vehicles, wherein the data include speed data and lane change frequency data, wherein the speed data is associated with a plurality of route segments, and wherein the lane change frequency data is associated with the plurality of route segments; and
a processor configured to:
determine a route segment safety score for each of the plurality of route segments based on a speed distribution and a lane change frequency of the vehicle,
comprising of:
for each route segment of the plurality of route segments:
determine the speed distribution of vehicles in the group of vehicles based on the received speed data, wherein the speed distribution includes (i) speeds of vehicles in a first sub-group of vehicles travelling through a first location in a route segment and (ii) speeds of vehicles in a second sub-group of vehicles travelling through a second location in the route segment, wherein the determining of the speed distribution comprises:
based on the received speed data, determine a standard deviation of speed distribution based on a range of the speed distribution for each route segment; and
determine the lane change frequency for each route segment based on the lane change frequency data; and
determine a route segment safety score for each route segment based on a Application Serial No. 16/693,102 Attorney Docket No. DRIVP069C12combination of the lane change frequency for each route segment and the standard deviation of the speed distribution for each route segment;
determine a recommended route based on the determined route segment safety scores; and
output the recommended route for a driver of the vehicle to drive.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.

Regarding the additional limitations of “an input interface configured to receive sensor-collected data of a vehicle in a group of vehicles, wherein the data include speed data and lane change frequency data, wherein the speed data is associated with a plurality of route segments, and wherein the lane change frequency data is associated with the plurality of route segments; and a processor”, and “output the recommended route for a driver of the vehicle to drive” the examiner submits that these limitations are insignificant extra-solution activities that merely use a generic computer and generic sensors to perform the process. In particular, the receiving steps from the sensors is recited at a high level of generality (i.e. as a general means of gathering
vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The displaying results/outputting step to a driver is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation result from the evaluating step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “wherein the speed distribution includes (i) speeds of vehicles in a first sub-group of vehicles travelling through a first location in a route segment and (ii) speeds of vehicles in a second sub-group of vehicles travelling through a second location in the route segment” is merely an expansion of the abstract idea that describes how to generally “apply” the otherwise mental judgements in a generic or general purpose for a vehicle routing application (solution). Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements expanding how data is collected and analyzed amounts to nothing more than applying the exception using a generic computer. Generally applying an exception using a generic computer and component cannot provide an inventive concept. And as discussed above, the additional limitations underlined above, the examiner submits that these limitations are insignificant extra-solution activities, post-solution activities, and an expansion on how the mental process will be performed. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitation of receiving sensor data is well-understood, routine, and conventional activities because generic sensors and generic computers are all conventional, and the specification does not provide any indication that the sensors and computers are anything other than a conventional. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of ‘sharing results’ is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claim(s) 3-10 do not recite any further limitations that cause the claim(s) to be patent eligible.
Therefore, claim 1 (11 and 17 parallel in scope) is ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan Peters (US 20160086285 A1) in view of Adamson (US 20130226622 A1) and Watts-Fitzgerald (US 20160292999 A1).

REGARDING CLAIM 1, as best understood, Jordan Peters discloses, an input interface configured to receive sensor-collected data of a vehicle in a group of vehicles (Jordan Peters: [0047] Likewise, the computing device 102 may also receive ... Some examples of this other information include, but are not limited to, the vehicle's speed … vehicle's speed compared to the posted speed limit, vehicle's speed compared to typical or average speed, etc.), wherein the data include speed data (Jordan Peters: [0068] … speed limits may be included in the geographic information … each segment of road with a different posted speed limit, the actual speed driven may be compared to the posted speed limit.) and lane change frequency data (Jordan Peters: [0082] … as well as some dynamic road factors … Road segment safety rating = exp (prior accident frequency on the road segment*W.sub.1+road curvature*W.sub.2+road segment has lane merge*W.sub.3+road segment has merge from left*W.sub.4+road segment has construction*W.sub.5+number of inches of snow on road segment*W.sub.6+road segment is wet*W.sub.7+traffic factor*W.sub.8); see at least ¶[0080-0084], [0104], [0122], [0141] for further detail.), wherein the speed data is associated with a plurality of route segments (Jordan Peters: [0035] number of distinct accidents for the segment...speed of vehicle at time of incident; also see [0038], [0047], [0068] for more examples of speed data is associated with a plurality of route segments), and wherein the lane change frequency data is associated with the plurality of route segments (Jordan Peters: see at least ¶[0080-0084], [0104], [0122], [0141] for further detail); and a processor configured to: determine a route segment safety score for each of the plurality of route segments based on a speed distribution and a lane change frequency of the vehicle (Jordan Peters: see at least ¶[0080-0084], [0104], [0122], [0141] for further detail; [0118] average driving speed, traffic speed distribution), and determine the lane change frequency for each route segment based on the lane change frequency data (Jordan Peters: [0082]); and determine a route segment safety score for each route segment based on a combination of the lane change frequency for each route segment and the standard deviation of the speed distribution for each route segment (Jordan Peters: [0157] In one example, a driver may be provided … different overall road safety rating (e.g., based on safety ratings of road segments comprising each route) (note: see citations above for segment scoring involving lane change, merging, and speed).); determine a recommended route based on the determined route segment safety scores (Jordan Peters: [0092] Road segment safety rating system 600 may further include a recommendation module … alternate road segments that may have a safer rating than, for instance, a road segment on which the vehicle is currently travelling or will be travelling; [FIG. 10B] determine a recommended route based at least in part on the determined route segment safety scores can be observed.); and output the recommended route for a driver of the vehicle to drive (Jordan Peters: [0054] For example, an enhanced GPS unit may display a route (or segment of a route) in a red color to designate a high risk route, and a route may be displayed in a green color to designate a lower risk route; [FIG. 10(B)]).
It is the examiners position that the prior art of Jordan Peters discloses: “comprising of: for each route segment of the plurality of route segments: determine the speed distribution of vehicles in the group of vehicles based on the received speed data, wherein the speed distribution includes (i) speeds of vehicles in a first sub-group of vehicles travelling through a first location in a route segment and (ii) speeds of vehicles in a second sub-group of vehicles travelling through a second location in the route segment”, in US-PGPUB (US 20160086285 A1) ¶[0118] … Additionally, the insurance system server 750 may receive additional data from other third-party data sources, such as external traffic databases containing traffic data (e.g., amounts of traffic, average driving speed, traffic speed distribution, at various times and locations… route and navigation information. Wherein the speed distribution is for various locations (i.e., a first location and a second location); and wherein the vehicles associated with the various locations are the first, second, and so on, groups traveling the segments. However, in an effort to further prosecution, the examiner will rely upon a secondary reference for the teaching…
In the same field of endeavor, Adamson discloses, “[0021] ... there is provided a method for providing a speed recommendation for a vehicle comprising: [0022] accessing a digital map having data indicative of a plurality of navigable segments and nodes, wherein at least some of the nodes are indicative of a junction or intersection, and wherein the digital map further comprises data indicative of a plurality of speed distribution profiles associated with at least one node, each speed distribution profile being indicative of the speed of multiple drivers when performing a given manoeuvre at the junction or intersection represented by the node, wherein the plurality of speed distribution profiles are indicative of the speed of multiple drivers when performing different maneuvers at the junction or intersection; and [0023] using the data representative of the speed distribution profiles to provide a speed recommendation for a vehicle carrying out, or about to carry out, a manoeuvre at the junction or intersection (also see [ABS], [0009-0018])” for the benefit of providing speed and safety recommendation for a vehicle carrying out, or about to carry out, a manoeuvre at a junction or intersection.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus for determining a road segment safety rating disclosed by Jordan Peters to include speed distribution taught by Adamson. One of ordinary skill in the art would have been motivated to make this modification in order to provide speed and safety recommendation for a vehicle carrying out, or about to carry out, a manoeuvre at a junction or intersection.
Jordan Peters in view of Adamson does not explicitly disclose, determine a standard deviation of the speed distribution based on a range of the speed distribution for each route segment (Be-that-as-it-may, Jordan Peters discloses determining a speed distribution, which is ‘bell’ closely related to a variance ‘bell’ and standard deviation ‘bell’. Additionally, the information contained within a variance ‘bell’ and standard deviation ‘bell’ can be observed and derived from the information within a distribution ‘bell’. However, with the standard for a rejection under 35 USC §102 being a high standard, the examiner will rely upon a secondary reference for the teaching).
However, in the same field of endeavor, Watts-Fitzgerald discloses, [0032] “In addition, part of the individualization of the algorithmic function for a particular road segment may include a determination of a decay rate based on variance information, including the standard deviation from one or more sets of historic data”; [0038] “Thus, a standard deviation of historical speed data for each road…[0039] After testing, it is shown that using historical speed data standard deviation across each day”; [0078] “This allows to dynamically vary strengths based on each specific road's expected standard deviation profile (where higher expected; standard deviation indicates traffic speeds tend to be more variant) for each day of the week”, for the benefit of determining one or more traffic predictions for the one or more road segments based on real-time traffic data and historical traffic data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus for determining a road segment safety rating disclosed by a modified Jordan Peters to include speed standard deviation taught by Watts-Fitzgerald. One of ordinary skill in the art would have been motivated to make this modification in order to determine one or more traffic predictions for the one or more road segments based on real-time traffic data and historical traffic data.

REGARDING CLAIM 3, Jordan Peters in view of Adamson and Watts-Fitzgerald remains as applied above to claim 1, and further, Adamson also discloses, the speed distribution comprises a distribution of speeds of vehicles within the route segment at a single point in time (Adamson: [0021] ... there is provided a method for providing a speed recommendation for a vehicle comprising: [0022] accessing a digital map having data indicative of a plurality of navigable segments and nodes, wherein at least some of the nodes are indicative of a junction or intersection, and wherein the digital map further comprises data indicative of a plurality of speed distribution profiles associated with at least one node, each speed distribution profile being indicative of the speed of multiple drivers when performing a given manoeuvre at the junction or intersection represented by the node, wherein the plurality of speed distribution profiles are indicative of the speed of multiple drivers when performing different maneuvers at the junction or intersection; and [0023] using the data representative of the speed distribution profiles to provide a speed recommendation for a vehicle carrying out, or about to carry out, a manoeuvre at the junction or intersection; also see at least [ABS], [0009-0018]).

REGARDING CLAIM 4, Jordan Peters in view of Adamson and Watts-Fitzgerald remains as applied above to claim 1, and further, Adamson also discloses, the speed distribution comprises a distribution of typical vehicle speed within the route segment at different points in time (Adamson: [0021] ... there is provided a method for providing a speed recommendation for a vehicle comprising: [0022] accessing a digital map having data indicative of a plurality of navigable segments and nodes, wherein at least some of the nodes are indicative of a junction or intersection, and wherein the digital map further comprises data indicative of a plurality of speed distribution profiles associated with at least one node, each speed distribution profile being indicative of the speed of multiple drivers when performing a given manoeuvre at the junction or intersection represented by the node, wherein the plurality of speed distribution profiles are indicative of the speed of multiple drivers when performing different maneuvers at the junction or intersection; and [0023] using the data representative of the speed distribution profiles to provide a speed recommendation for a vehicle carrying out, or about to carry out, a manoeuvre at the junction or intersection; also see at least [ABS], [0009-0018]).

REGARDING CLAIM 6, Jordan Peters in view of Adamson and Watts-Fitzgerald remains as applied above to claim 1, and further, Jordan Peters also discloses, determine the plurality of route segments that together form an associated route (Jordan Peters: [FIG. 4] determine the plurality of route segments that together form an associated route can be observed.).

REGARDING CLAIM 7, Jordan Peters in view of Adamson and Watts-Fitzgerald remains as applied above to claim 6, and further, Jordan Peters also discloses, determine a route safety score based on route segment safety scores for each route segment forming the route (Jordan Peters: [FIG. 4] determine a route safety score based at least in part on route segment safety scores for each route segment forming the route can be observed.).

REGARDING CLAIM 8, Jordan Peters in view of Adamson and Watts-Fitzgerald remains as applied above to claim 7, and further, Jordan Peters also discloses, determine another route safety score for a different route; and compare the other route safety score with the route safety score (Jordan Peters: [FIG. 10B] determine another route safety score for a different route; and compare the other route safety score with the route safety score can be observed.).

REGARDING CLAIM 9, Jordan Peters in view of Adamson and Watts-Fitzgerald remains as applied above to claim 8, and further, Jordan Peters also discloses, determining the recommended route is based on the comparison of the other route safety score with the route safety score (Jordan Peters: [FIG. 10B] determining the recommended route is based at least in part on the comparison of the other route safety score with the route safety score can be observed.).

REGARDING CLAIM 10, Jordan Peters in view of Adamson and Watts-Fitzgerald remains as applied above to claim 9, and further, Jordan Peters also discloses, receive a route, and the processor is further configured to determine the plurality of route segments based on the received route (Jordan Peters: [FIG. 10(A)(B)] receive a route, and the processor is further configured to determine the plurality of route segments based at least in part on the received route can be observed.).

REGARDING CLAIM 11, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 13, limitations and motivations addressed, see claim 6 above (supra).

REGARDING CLAIM 14, limitations and motivations addressed, see claim 7 above (supra).

REGARDING CLAIM 15, limitations and motivations addressed, see claim 8 above (supra).

REGARDING CLAIM 16, limitations and motivations addressed, see claim 9 above (supra).

REGARDING CLAIM 17, limitations and motivations addressed, see claims 1 and 11 above (supra).

REGARDING CLAIM 19, limitations and motivations addressed, see claim 6 above (supra).

REGARDING CLAIM 20, limitations and motivations addressed, see claim 7 above (supra).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan Peters (US 20160086285 A1) in view of Adamson (US 20130226622 A1) and Watts-Fitzgerald (US 20160292999 A1) as applied to claim 1 above, and further in view of Lorber (US 20120109418 A1).

REGARDING CLAIM 5, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 1, and further, Jordan Peters in view of Watts-Fitzgerald does not explicitly disclose, the input interface is further configured to receive at least one of: event data, maneuver data, video data, climate data, topology data, road data, and number of lanes data.
However, in the same field of endeavor, Lorber discloses, [0030] “It is further within provision of the invention to provide the aforementioned system, wherein said sensor is adapted to provide information relating to at least one selection from a group consisting of the steering wheel hold, the time function of the steering wheel hold, amount of pressure applied on the brake system, the amount of times the brake system is pressed, the road conditions, the amount of times the driver had changed lanes to pass another vehicle on the road is counted”; [0071] “According to another embodiment of the present invention, the amount of times the driver had changed lanes to pass another vehicle is counted”; [0080] “if a driver attempts a lane change when another vehicle is in his blind spot, proximity detectors on the rear bumper will sense the proximity of the unseen car, and collision detecting algorithms (which will combine proximity and relative speed data)”, for the benefit of for the benefit of driver profiling, useful for fleet managers, trucking supervisors, insurance professionals, and the like.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatuses for determining a road segment safety rating disclosed by a modified Jordan Peters to include lane change frequency taught by Lorber. One of ordinary skill in the art would have been motivated to make this modification in order to build driver profiling, useful for fleet managers, trucking supervisors, insurance professionals, and the like.

Response to Arguments
Applicant’s arguments, as best understood, with respect to the rejection of claim(s) 1, 11, and 17 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bauer (US 20040153362 A1): teaching speed distribution
Fowe (US 20170004705 A1): teaching speed distribution

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663